Case 0:21-cv-61196-RS Document 1 Entered on FLSD Docket 06/08/2021 Page 1 of 10

                                                                               Fl
                                                                                I(.t
                                                                                   -                                         ,,
                                   UN ITED STATES D ISTR IC T C O U RT
                                                                                                           ê.
                                          FL O R ID A D IV ISIO N                                          ttja t
                                                                                                            yG
                                                                                                            .'
                                                                                                               j'
                                                                                                              ,'
                                                                                                                 wj
                                                                                                                2:
                                                                                      C..'jkd'1bA L ;'.J'.NIV
                                                                                      r
                                                                                    uzu-t' l /.1%
                                                                                                .h. :.
                                                                                                     2:)
                                                                                                     ' . ..).
                                                                                                            !'.'.' f:;
                                                                                                                     ''r
                                                                                   S.v.l.u2 .u./4..-;-1.t-zku;Q         -,

JAY BRYA N T GO REE

Plaintiff

                                                                   CIV IL A CTION N U M BER :

SO M ERSET CO ND OM IN IU M N O .SIX ,IN C.ET A L
IN D IV IDU A LLY ,YV ON CO LLER ETTE,LA U RA
DA N IELS,M ICH EL CHA SSE,A LEX IS A RIA S,
M ICH EL LEFEBV RE,
JACQUESTOUPINqTOM BOEHM ,
LM AN SA LES & CON SU LTIN G ,IN C.

Defendantts)



                             PLA IN TIFF JAY G O R EE C O M PLA IN T
                    A N D JU RY DEM AN D ;INJU N CTIV E R ELIEF SO U O H T


                                         N AT UR E O F A C TIO N

   l. Plaintiff,JayBryantGoreeanAfricanAmericanbringsthisactionpursuantto42U,S.C.j
      3614(-4)toenforceTitleVIIIoftheCivilRightsActof1968,asamendedbytheFairHousing
      AmendmentsAct00988.,42U.S.C.jj3601litseq.(the''FairHousingAct'').

                                      JU RISDIC TIO N AN D V ENU E

  2.ThisCourthasjurisdictionoverthisactionunder28U.S.C.jj1331and 1345,and42U.S.C.j
3612(0)and 3614(a).
       Venueisproperunder28U.S.C.j 1391(b)becausetheeventsoromissionsgivingrisetothe
       United States'claimsoccurredinthisDistrictandhepropertythatisthesubjectofthisactionis
       located in thisD istrict.

   4. DEFEND A N TS A N D PR O PERTY Som ersetCondom inium s isa gated residential
      com m unity in Lauderdale Lakes, Florida,located in Brow ard County.Som ersetCondom inium s
      have variety ofsizes,and includes com m on areassuch as a pool.

   5. 5.TheCondo,
                'sat SomersetCondominiumsare''dwellinggsl''within themeaningoftheFair
Case 0:21-cv-61196-RS Document 1 Entered on FLSD Docket 06/08/2021 Page 2 of 10


       HousingAct,42U.S.C.j3602(b).
    6. DefendantSomersetCondominiumsNo.Six,Herein known as''DefendantHOA'')isanot-for
       profitFlorida corporation with itsprincipalplace ofbusiness in Lauderdale,Florida.D efendant
       H OA isa hom eow ners association thathasbeen in existence since 1974 and isconsidered to be
       oneofseveralphasesand ismanagedbyaBoardofDirectors(''Board)comprisedofresident.-
       ofthe Som ersetCondom inium s,lnc.N o Six. D efendantH OA isresponsible,am ong other
       things,forestablishing,m odifying and enforcing the rulesand policiesatSom ersetN o.Six;
       reviewing and approving residentialow ners,leases, and tenants;fixing,collecting and
       enfolding assessm entsand fines;hiring personneland entering into agreem entsw ith contractors
       forthe m anagem entand m aintenance ofSom ersetCondom inium s,prescribing their duties,and
       delegating appropriate authorities to the residents'
                                                          ,and perfum ing a1lotherlegalw ork as
       required by the Board and the Declaration forthe H OA .

       Duties ofa hom eownersassociation,as delineated in the applicable D eclaration,A rticles
       incorporation,andBy-Laws.DefendantVanguardM anagementGroup,lnc.(''Defendant
       Vanguard'')isafor-profitFloridacorporationwithitsprincipalplaceofbusinessinTampa,
       Florida.D efendantVanguard served as Property M anageratSom ersetunder contractw ith
       DefendantH O A attim esrelevantto this Com plaint.A s an agentofD efendantH O A ,D efendant
       LM A N Salesand Consulting operated by ow ner,Yvon Collerette w as from tim e to tim e
       responsible,am ong otherthings,forconsulting w ith the board whileYvon Collerette w as also
       review ing and approving residentialow ners, lease applications atSom ersetN o.Six,
       corresponding w ith ow ners and tenantsregarding Som ersetH O A on rulesand policies,
       collecting and enforcing assessm entsand fines,m aking decisions concerning the m anagem ent
       and m aintenance ofSom erset,and advising D efendantH O A and its Board regarding a w ide
       variety ofm atters relating to the operation ofSom erset.

    8. FA C TUA L ALL EG ATIO N S :
Plaintiff,Jay BryantGoree applied fora m ortgage w ith CardinalFinancialand w ascleared to close.
Defendantsdid notprocessA pplicants H oA A pplication thatPlaintiffcom pleted and provided
Som ersetH O A w ith a1lofhispersonalinform ation including a driver's license w ith Plaintiffsphoto
attached.A fteraboutapproxim ately one m onth,and no w ord from Som ersetH O A ,a callw as m ade to
them forthe statusofthe application. Yvon Correlette,Presidentof Som ersetH OA stated thathe w as
aw aiting a callfrom both Realtor,and had notprocessed the application. H e furtherrequested ofthe
m ortgage company an additional$150to coverotherfees. Thefeewasin addition to the$l50
application feepaid by the Plaintiff.The Plaintiffsentan additional$150attherequestofthe
m ortgage com pany who agreed to refund itatthe closing. The m ortgage com pany stated thatitwas
highly unusualfor a H OA to requestthe fee priorto the closing,how ever,they w ould refund the fee at
the closing. W hen speaking w ith B.Stinson,Yvon Collerette explained thathe had reservationsabout
the Plaintiffs application and thathe did notfeelcom fortable since the Plaintiffw as employed by
H om e D epot. N otknow ing B .Stinson'srelationship w ith the Plaintiff,Yvon Collerette further
explained thatthe additionalfundsto close m ay be from som etype ofillicitbehavior. B.Stinson
telephoned Plaintiffand discussed the conversation in fulldetail. She also took notes from the call. B.
StinsonwasaskedbyYvon Collereteeifsheknew thePlaintiffandshestatedno,thatshewasjust
assisting the m ortgage com pany to getthe loan closed. Yvon Collerette m ade severalcom m entsto one
orm ore ofthe R ealtor's aboutthe Plaintiffand his occupation. ln em ails and on telephone calls,one or
m ore ofthe D efendantsm ade derogatory com m ents aboutthe Plaintiff. In one incident,one orm ore of
the Plaintiffsused foullanguage to explain their disdain forthe Plaintiff.
Case 0:21-cv-61196-RS Document 1 Entered on FLSD Docket 06/08/2021 Page 3 of 10


  9. ln a zoom hearing,w hile interview ing the Plaintiffand discussing his application,one orm ore
     ofthe D efendants attacked the Plaintiffon the factthatthe Buyers/sellers agreem enthad
     changed from the original5% to 25% and thathe should have know n thatthey did nothave the
     latestversion and aftera few m inutes ofberating the Plaintiff,they ended the zoom hearing.
     Pliorto ending thehearing,B.Stinson w ho assisted the Plaintiffch8im m ed in on the zoom call
     to explain the new agreem ent. One or m ore ofthe D efendants accused her ofttyelling''and she
     politely explained thatshe w astalking loud because she w asnotused to a zoom hearing and
     apologized forany m isunderstanding.

  10.W hile on the zoom hearing,the Plaintiffs Realtorw ascalled and explained during the callthat
     their should have been a callto the buyersagentorthe sellers agentand thatthe behaviorw as
     notappropriate. O ne orm ore ofthe board totally disagreed and stated thatthe Realtor did not
     know whatshewasdoing.Thisconstantbettermentlastedforafew daystowardjustabout
     every one involved. One orm ore ofthe Defendants dem anded to know notonly w here the
     m oney w ascom ing from the close on theproperty butalso how the Plaintiffw ould be able to
     afford the costofrepairs needed forthe actualunit. This lim e ofquestioning w as totally
     im properstated the reactors. Upon learning thata sm allpercentage w asa ddgift''one orm ore of
     the Defendants stated to Plaintiffthatthe obligation w astoo large forhim to partake and that
     m aybe he should find anothercondo since there w ere thousands in FortLauderdale,Florida.
     This statem entw as also m ade to one orm ore ofthe reactors as to castaspersionson the
     Plaintiffs character. One orm ore ofthe D efendants used phrases like,Eçthosepeople'',tthis
     kind''. DefendantYvon Collerette told the group thathe had to speak w ith the entire board
     before m aking a decision and thatthe decision w asnothisalone on w hetherornotto approve
     the Plaintiff.


  11.AfterbeingprovidedwiththeDU (DeskTopUnderwritingfrom themortgagecompany who
     reiterated thatthe Plaintiffdid have sufficientincom e to coverthe m ortgage and the H OA fees,
     and the tinalBuyer/sellersA greem ent,Som ersetH OA denied Plaintiffs application. O ne or
     m ore ofthe board m em bersrefused to provide a copy ofthe H OA D eclaration and also refuse
     to allow any A ppealsprocess which both reactors had requested since the m ortgage com pany
     had d'cleared''theloan to closeand thePlaintiffhad paid m orethan $2,000 down,paid foran
     inspection ofapproxim ately $300 and paid forthe HOA application fee of$150 and the
     additionalfee of#150 thatw asrequested from the Bank.

  12.Plaintiffhas reason to believe thatafterhisphoto w as sentto Som ersetH OA ,they im m ediately
     concluded thathe w as nota viable applicantand failed to w ork on hisbehalfto gethim
     im m ediately approved. H e w as berated and scolded he feels forbeing an A frican A m erican.

  13.Plaintiff,notw anting to lose his down paym ent,m ade every attem ptto w ork w ith Som erset
     HO A to gain their approval. M ustltiple em ailsw ere sentusing derogatory language tow ards
     the Plaintiffand his failure to actthe w ay one should ifthey w anted approval. Plaintiff
     acknow ledged thathe w as unfam iliarw ith the creditbureausbutw ould try to provide w hatever
     else w as needed to gain the approvalofSom ersetH OA .

  14.Plaintiffbegan feeling discouraged by the constantem barrassm entofone orm ore ofthe board
     m em bersand hascontinued to suffer depression and loss ofsleep from the grueling incident
     w hich both reactorsconcluded should nothave gone the w ay thatSom ersetintended/ Plaintiff,
     an em ployee ofH om e D epotforapproxim ately 15 years concluded thathe feltthathisrace w as
Case 0:21-cv-61196-RS Document 1 Entered on FLSD Docket 06/08/2021 Page 4 of 10


      a centralpointofcontentm entw ith the Som ersetH O A because ofthe repeated questioning
      abouthis finances and resources. The m ortgage com pany indicated thatthey had also spoken
      with Som ersetH OA and had indicated repeatedly thatthere w e no issues w ith the Plaintiffs
      ability to pay the m ortgage orthe fees.

  15.One or m ore ofthe D efendants knew orshould have know n thatthey w ere being discrim inatory
     by utilizing phrases such as tthiskind''5çûthosepeople,and tttheirkind''.

  l6.D efendants violated PlaintiffsRights

  17.D efendants knew or should have know n thatthey were in violation ofthe FairH ousing A ct.

  l8.D efendants perm itted illegaldiscrim inatory actsupon Plaintiff.

  19.A fterrepeated attem ptsto Appealorresolve the situation so thatPlaintiffwould notlose his
     earnestm oniesnorthe additionalfunds required to furtherthe loan,Som ersetfailed to retunz
     phone calls,textm essagesand/orem ails.

  20.One ofm ore ofthe D efendantscontinued to actin a discrim inatory m anner tow ards the
     Plaintiff.

  2 1.Plaintiffs research and furtherinvestigation ofSom ersetH O A has1ed to additionalcom plaints
      ofdiscrim inatory practicesby Som ersetH OA tow ardsA frican Am erican residentsand
      applicants.

  22.The D iscrim inatory factsofthe D efendants were intentional,and w illful.

  23.PlaintiffhassufferedinjuriesasaresultoftheDefendantsbehavior
  24.Plaintiffdisregarded num erous attem pts from Som ersetH OA to w ithdraw hisapplication.


                                             COUNT 1

  25.Plaintiffre-alleges claim sfrom 1to 24 an incorporates by reference,the allegationssetforth in
     this com plaint.

  26.Defendantsfailed to take corrective m easures and denied attem ptsby both Realtorsforproofof
     the denialand provided a letterafterone ofthe reactors suggested thatthe behaviorm ay very-
                                                                                               /
     w ellbe illegal.

  27.D efendants had the pow erto take corrective m easures on theirdiscrim inatory conductand
     failed to do so as they soughtto hide evidence and provide im m aterialinfonuation regarding
     the denialofthe Plaintiffs application.

  28.D efendants knew orshould have know thatthey w ere involved in unlaw fulconducton som eone
     ofa protected status

  29.D efendantviolated the 1968 FairH ousing A ct
Case 0:21-cv-61196-RS Document 1 Entered on FLSD Docket 06/08/2021 Page 5 of 10



   30.By the actions incorporated above,the Defendantshave denied Plaintiffthe rightto purchase a
      property thatw asEtclearto close''by the lender

   31.Defendantshave refused al1requestby Plaintiffto provide any and al1docum entations as to
      w hy hew as denied or a letter stating thathe had been denied,subsequently Defendants
      provided a copy ofthe letter to the sellersR ealtorand to thisdate has notnotified Plaintiffof
      the resultand orw hy the denial

   32.Plaintiffhas m ade severalattem ptsto contactD efendants to no avail

   33.Defendantsw illfulm isconductand violation offederal1aw m ustbe punished orthe D efendants
      willcontinue to take itupon them selvesto discrim inate on others

   34.In a a conversation,one orm ore ofthe D efendantsreferred to the Plaintiffrealtor as tûcolored''
      too w hich indicate a biasam ong the Defendants

   35.One orm ore ofthe reactors indicated thatthe D efendants w ere questioning the Plaintiffs
      tinancialsand questioned how he w as able to obtain his down paym enton as an em ployee of
      H om e D epot

   36.D efendantsuse ofthe w ordsttcolored''and ttthose people''and tthis kind''clearly show s
       prejudicesupionthebasisofrace
   37.Defendants believing thatthey had too m any ofççthose''people getting approved clearly show s
      the basisofPlaintiffdenial

   38.Defendants continually questioned the ability ofthe Plaintiffto pay H OA fees and questioned
      the incom e to m ake the necessary repairsto U nit412 at Som erset

   39.Defendants clearm otive ofbiasand discrim ination can be proven by em ails,telephone calls
      and otherw ritten statem entsfrom w itnesses thatcan corroborate Plaintiffsascertions

   40.Plaintiffs rightshave been clearly been violated as stated by the FairH ousing A ctthrough HU D
42 U .S.C.3601 etseg and Title 8.

   41.D efendants requestfor Plaintiffto w ithdraw his application show s a clearviolation to deny
      and/or interfere w ith FairH ousing Rights

   42.D efendants shared infonuation w ith Realtor's thatclearly confinned the discrim inatory
      practices ofSom ersetN o.Six and itsBoard ofD irectors

   43.D efendantis clearly a victim ofan illegalhousing practice based on race and color

   44.D efendants soughtto disguise their discrim ination in other w ays asto deny the Plaintiffhis
      tûlkights''to purchase a condo thathe had been dscleared to close''on by the Lender

    45.D efendants inaction on the H O A A pplication form onths afterreceiving itshow sthattheir
intentwasto deny Plaintiffs application and w hen itw as obvious thatthe loan w ould m ove forward,
Case 0:21-cv-61196-RS Document 1 Entered on FLSD Docket 06/08/2021 Page 6 of 10


D efendants disguised theirapprovalprocessasto deny Plaintiffhom e ow nership w hile berating him to
the Realtor.

   46.D efendants indicated to Realtor'sthatthere were m ore than a thousand otherpropertiesin the
      area and suggested thatthe Plaintifflooked elsew here which clearly show ed a lack ofintegrity
      and provided the basis forthiscom plaintofdiscrim ination by colorand race.

   47.D efendantsactions show sintentto harm m em bers ofa Protected Class

   48.Defendantsdenialofthe Plaintiffs H OA application clearly indicates it'srefusalto negotiate or
      allow Plaintiffto settle any issuesthatcaused the denial.

   49.Plaintiffsw itnesses are clearthatthe D efendantsnotonly intended to violate federallaw sthat
      prohibitsdiscrim ination butby furtherance ofa ttplan B''should PlaintiffsLenderprovided
      finalapprovalofPlaintiffs loan forUnit412 atSom ersetN o.Six.

   50.D efendantshave failed and neglected to exercise theiraffirm ative and nondelegable duty under
      the Fiar H ousing A ctto assure com pliance by their m em bers ofthe Board ofD irectors to ensure
      thate4qualhousing opportunity w ere afforded to Plaintiffs and has failed to carry outtheir
      law fulobligations underThe FairH ousing A ct.

   51.D efendants,in concert,engaged in acts and practices which had the shearpurpose ofthe effect
      ofdenying orabridging the rightto equalhousing opportunity protected by the FairH ousing
      A ct.

   52.D efendantsacted in concertto deny Plaintiffshis CivilR ights as provided by the FairH ousing
      A ct.

   53.D efendantsknew or should have know n thattheiractionsw ere illegal.

   54.DefendantYvon Correlette m ade statem entsthata1lotherboard m em bershad m ade the sam e
      conclusion w ith regardsto Plaintiffs HO A Application denial

   55.DefendantYvon Correlette acknow ledged thathe wasnotthe only Board M em berthathad
      issuesw ith t'colored people''.

   56.Defendantsacts ofw illfuldiscrim ination hasharm ed and continuesto harm Plaintiff




PRAY ER AN D R ELIEF SO U G H T

Plaintiffpraysthatthiscourtgrantsan award of$500,000in Compensatory damagesand m

(a).AnawardofPunitiveDamagesintheamountof$250,000
(b).AnadditionalawardforNominalDamages
(b).CivilPenaltieson eachoftheDefendants
(c).Suchadditionalreliefasauthorizedby thiscourt
Case 0:21-cv-61196-RS Document 1 Entered on FLSD Docket 06/08/2021 Page 7 of 10


(e) Anaward foremotionalduresscausedbytheDefendants
(9.lnjunctiveReliefonotherAfricanAmericanApplicantsdeniedby SomersetHOA
(g).An injunctionenjoiningDefendants,theiragentsandtheiremployees,successorsandallpersons
in active concertorparticipation w ith any ofthem from future discrim inatory practicesasdefined by
The FairH ousing A ctas identified herein,,Refusing to provideApplication A pprovalon the basis of
race orcolor,refusing to negotiate orby denying A pplicantsbased on race orcolor,religion,sex or
nationalorigin,Representing to any person because ofrace,color,religion,sex ornationalorigin that
A pplication A pprovalfor dw elling isnotavailable when the Applicanthas notbeen afforded due
PFOCCSS.
(h).lnterferingwithorattemptingtocoerceanypersonsrightsintheexerciseofenjoymentoftheright
to equalhousing opportunity protected by the FairH ousing A ctof 1968


JU RY TR IA L
Plaintiffdem ands a Jury Trial



                                  N
                          .
       Respectf 1ly sub       ed, 'j


       .                                       )   June 4,2021
       Jay BryantGore
       Plaintiff




                                         V ER IFICATIO N


lJayBryantGoreeherebydeclare,verify,certify andstate,pursuanttothepenaltiesofperjuryunder
thelawsoftheUnited States,andbytheprovisionsof28USC j 1746,thata11oftheaboveand
foregoing representations are true and correctto the bestofm y know ledge,inform ation,and belief.
Executed in the state ofFlorida on:

       Respectfully s m itte'
                            d,


                                                   June 4,2021
       Jay Brya tGoree
       Plaintiff
 Case 0:21-cv-61196-RS Document 1 Entered on FLSD Docket 06/08/2021 Page 8 of 10


                               UN ITED STATES D ISTR ICT C O U R T
                                      FL O R ID A D IVISIO N


JAY BRYA N T G OREE                                      l
                                                         l
Plaintiff                                                l
                                                         l
V s.                                                     l      C IV IL A CTION N UM BER :
                                                         l
SOM ER SET CON D OM IN IU M N O .SIX ,IN C.ET A L        l
IN DIV ID UA LLY ,Y V ON CO LLERETTE,LA U RA             l
DANIELS,M ICHEL CHASSE,ALEXISARIAS, )
M ICH EL LEFEBV RE,
JACQUESTOUPINyTOM BOEHM ,
LM AN SA LES & CON SU LTIN G,IN C .

Defendantts)



C ERTIFICATE O F SERV IC E

A copy ofthe above filing have been provided to a11Defendants listed below with adequate firstclass
postage affixed and tllrough the Florida Secretary ofState forCorporations.


Entity N am e:SO M ER SE T C O N D O M IN IUM N O .SIX ,INC .
Florida N otFor ProfitC orporation
(SomersetCondominium OwnersAssociation#6,Inc.)
(SCOA #6,Inc.)
CurrentPrincipalPlace ofBusiness:
2861 SO M ER SET D RIV E
LA U D ERD A LE L A K ES,FL 33311

C urrentM ailing A ddress:
2861 SO M E RSET D RIV E
LA U DER DA LE LA K ES,FL 33311 U S

FEl N um ber:XX-XXXXXXX

N am e and Address ofC urrent R egistered A gent:
Yvon C ollerette
2861 Som ersetD rive
Lauderdale Lakes,FL 33311 U S

O fficerm irector Service D etails:
Case 0:21-cv-61196-RS Document 1 Entered on FLSD Docket 06/08/2021 Page 9 of 10




Title             President
N am e            Yvon C ollerette
A ddress          2861 Som ersetD rive #402
Citp state-zip    Lauderdale Lakes,FL 33311

Title             V ice-president
N amae            M ichelLefebvre
Address           2861 Som ersetD rive #315
City-state-zip    L auderdale Lakes,FL 33311

Title             Secretary
N am e            L aura D aniels
A ddress          2861 Som erset Drive #103
City-state-zip    L auderdale Lakes,FL 33311

Title             Treasurer
N am e            JauquesToupin
A ddress          2861 Som ersetD rive #404
City-state-zip    Lauderdale L akes,FL 33311

Title             Board M em ber
N am e            M ichelC hasse
Address           2861 Som ersetD rive #205
City-state-zip    Lauderdale Lakes,FL 33311

Title             Director
Nam e             A lexisA rias
A ddress          2861 Som ersetD rive #401
City-state-zip    L auderdale Lakes,FL 33311

Title             B oard M em ber
N am e            Tom Boehm
A ddress          2861 Som ersetD rive #115
C ity-state-zip   L auderdale Lakes,FL 33311
Case 0:21-cv-61196-RS Document 1 Entered on FLSD Docket 06/08/2021 Page 10 of 10


Title Board M em ber from :
SO M ER SET C O N DO M IN IU M N O .SIX,IN C .

Entity N am e:LM A N SALE S & C O N SULTIN G ,IN C .
Florida Profit Corporation
FEI/EIN N1:1::13e1'XX-XXXXXXX

CurrentPrincipalPlace ofBusiness:
2861 SO M ER SET DR IVE
BLD G F #115
LA U D ERD A LE LA K ES,FL 33311

CurrentM ailingA ddress:
2861 SO M ER SET D R IVE
BLD G F #115
LA UD ERD A LE LA K ES,FL 33311 U S

N am e and A ddressof Current R egistered A gent:
Thom asBoehm ,Jr.
2861 Som ersetD rive
Bldg F #115
Lauderdale Lakes,FL 33311

SOM ERSET C O N DO M INIU M N O .SIX ,IN C .
C/O Florida Secretary O fState
500 South Bronough Street
Tallahassee,FL 32399



LM AN SALES & CONSULTING INC.
C/O Florida Secretary O fState
500 South Bronough Street
Tallahassee,FL 32399




                         h
      Respectfully   bm itted,


                                            ,   June 4,2021
      Jay BryantGoree
      Plaintiff
